Citation Nr: 1124497	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  04-16 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 27, 2001, for a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2002, the Veteran presented testimony at a personal hearing conducted at the Cleveland RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the claims folder.  It appears that the Veteran was scheduled for another DRO hearing at the Cleveland RO in July 2005, but failed to report.  As such, that hearing request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d).  

In a May 2008 decision, the Board denied claims for entitlement to service connection for irritable bowel syndrome; entitlement to an effective date earlier than April 23, 1999, for a 50 percent evaluation for endometriosis with colonic adhesions; and entitlement to an effective date earlier than February 27, 2001, for TDIU.  Subsequently, the Veteran appealed only the issue of entitlement to an effective date earlier than February 27, 2001, for TDIU to the United States Court of Appeals for Veterans Claims (the Court) and in a November 2010 Memorandum Decision, the Court vacated this issue and remanded the matter for further proceedings consistent with the Decision.  

In accordance with the November 2010 Memorandum Decision, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

In a May 2008 Decision, the Board denied the claim for entitlement to an effective date earlier than February 27, 2001, for TDIU.  The evidence of record reflects that the Veteran first presented her claim for TDIU in a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received on February 27, 2001.  The April 2001 rating decision currently on appeal granted TDIU and assigned February 27, 2001, the date of receipt of her claim.  The Board notes that the Veteran is not contending, nor has the Court determined, that the Veteran raised a claim for TDIU earlier than February 27, 2001.  Thus, the matter on appeal is whether the Veteran is entitled to an earlier effective date for the grant of TDIU within the one year period prior to the date of receipt of her claim.  38 C.F.R. § 3.400(o)(2).

The Veteran is service-connected for endometriosis with colonic adhesions at 50 percent, migraine headaches at 30 percent, asthma at 30 percent, and TMJ syndrome at 10 percent.  On her TDIU application, the Veteran stated that she last worked full time in 1996 and has a B.A. in biology.  A review of the evidence of record reflects that the Veteran worked as a phlebotomist from January 1989 to sometime in 1994 when she started going to college full-time.  The medical evidence indicates that in addition to her service-connected disabilities, the Veteran also has back pain, chronic pain, fibromyalgia, and chronic fatigue syndrome.  A February 2000 letter from Dr. P.J.B. indicated that the Veteran quit a job in 1993 because of severe back pain, for which she is not service-connected.  

The November 2010 Memorandum Decision determined that the Board erred by not affording the Veteran a retrospective medical opinion to ascertain whether she was unemployable as the result of her service-connected disabilities within the one year period prior to February 27, 2001.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  As directed by the Court, a remand is necessary for VA to obtain an opinion to address this matter.

The Board also notes that the Court has instructed the Board to remove medical records in the claims file that do not belong to the Veteran.  As identified in the Veteran's initial brief to the Court, the Board has removed four pages of private medical records for K.M. that were received from Dr. K in February 1993.  




Accordingly, the case is REMANDED for the following action:

1.  Arrange for a retrospective medical opinion to determine if the Veteran was unemployable based on her service-connected endometriosis with colonic adhesions, migraine headaches, asthma, and TMJ syndrome at any factually ascertainable point between February 27, 2000 and the current effective date for the grant of TDIU of February 27, 2001.  

The examiner is requested to review all pertinent records associated with the claims file, especially all medical evidence dated from 2000 to 2001.  The Board is particularly interested in ascertaining if the Veteran was unable to maintain gainful employment based solely on her service-connected disabilities in the one year period prior to February 27, 2001.  A discussion of all conclusions reached will be of considerable assistance to the Board.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  The examiner should observe that the Veteran previously worked as a phlebotomist and has a B.A. in biology.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


